DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 65µin Ra per ASME B456.1” in claim 3 is a relative term which renders the claim indefinite. The term “65µin Ra per ASME B456.1” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner has no means of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiester et al. 2017/0040205 and in view of Schrameyer 2014/0306474.
In Re Claims 1, 4, 8-10 and 16, Hiester et al. teach an end effector configured to support a substrate, comprising:												an end effector body (200) having a top surface (top of 200, Fig. 2) and a bottom surface (Bottom of 200, Fig. 2), a recess (recess shown for 512, Fig. 5) extending into the end effector body from the bottom surface and an aperture (opening at 404, Fig. 5) formed in the end effector body and extending between the top surface and the recess;								a contact pad (504) disposed on the end effector body, the contact pad further comprising a contact pad head (508) having a contact surface (508) configured to contact the substrate, (Paragraph 18) and a shaft (516) coupled to the contact pad head and received in the aperture and extending into 
Hiester et al. do not teach a circular securing member received around the shaft and seated in the shaft indent to secure the contact pad to the end effector body.
However, Schrameyer teaches a circular securing member (32, Fig. 9) received around the shaft (37) and seated in the shaft indent (36) to secure the contact pad to the end effector body (12); and		wherein the contact pad comprises an electrically- conductive material (Paragraph 27 allows recites using metal which is conductive); and									wherein the shaft indent comprises an annular groove (36, Fig. 3); and 					the annular groove (36) comprises a surface contour with a common bottom radius (see radius of 36, Fig. 3); and												wherein when the circular securing member is seated in the shaft indent, the circular securing member contacts a seating surface (46, Fig. 4) of the recess; and							when the circular securing member is compressed against the seating surface; (See Fig. 8) and the securing member comprises a cut metal ring (32).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a circular securing member to the end effector of Hiester et al. as taught by Schrameyer in order to retain the contact pad on the body through the thermal cycle.
Regarding Claim 2, Hiester teaches a contact surface comprising a domed shape (304, Fig. 3) Hiester is silent concerning a radius of curvature of from 8 mm to 20 mm.  It would have been obvious to one of ordinary in the art at the time of the invention was made to use a domed shape having a radius of curvature of from 8 mm to 20 mm in order to reduce damage to the wafer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 
In Re Claim 3, as best understood, Hiester teaches a contact surface having a surface roughness of from 45 µin Ra to about 65 µin Ra per ASME B46.1.
Regarding Claim 5, Schrameyer is silent concerning what the electrically conductive material of the contact pad is made out of.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the contact pad out of metal-doped ceramic, silicon carbide, stainless steel, aluminum, or nickel plated aluminum, in order to balance the need for surface protection of the wafer and retention of the wafer, since it has been held to be within the general skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 6, Hiester et al. teach three contact pads (at 404, Fig. 4).  Hiester et al. is silent concerning Ti-doped alumina.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the contact pad out of TI-doped aluminum, in order to balance the need for surface protection of the wafer and retention of the wafer, since it has been held to be within the general skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In Re Claim 7, Hiester et al. teach wherein the shaft indent comprises an annular groove (see annular groove filled by 404, Fig. 5).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiester et al./Schrameyer as applied to claim 1 above, and further in view of Kent 7,384,083.
In Re Claim 11, Hiester et al./Schrameyer teach the end effector of Claim 1 as discussed above.
Hiester et al./Schrameyer is silent concerning the circular securing member comprising an elastomer O-ring.
However, Kent teaches a circular securing member comprising an O-Ring (209).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a circular securing member comprising an O-Ring in the end effector of Hiester et al./Schrameyer in order to use a readily available circular securing member.
Regarding Claim 12, Kent is silent concerning the circular securing member comprising a perfluoroelastomer.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a circular securing member comprising a perfluoroelastomer, in order handle thermal stresses and still hold the contact pad, since it has been held to be within the general skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiester et al./Schrameyer as applied to claim 1 above, and further in view of Kent 7,384,083.
In Re Claims 13 and 14, Hiester et al./Schrameyer teach the end effector of Claim 1 as discussed above.
Hiester et al./Schrameyer is silent concerning the circular securing member comprising an inside diameter that is less than an outside diameter of the shaft.
However, Kent teaches the circular securing member (209, Fig. 5) comprising an inside diameter that is less than an outside diameter of the shaft (215, Fig. 5); and 						wherein the circular securing member comprises an inside diameter that is less than a minimum diameter of the shaft indent. (See Fig. 5) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a circular securing member comprising an inside diameter that is less than an outside diameter of the shaft in the end effector of Hiester et al./Schrameyer as taught by Kent in order to stabilize the contact pad in the end effector.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hiester et al./Schrameyer as applied to claim 1 above, and further in view of Yawaza et al. 6,739,638.
In Re Claim 15, Hiester et al./Schrameyer teach the end effector of Claim 1 as discussed above.
Hiester et al./Schrameyer do not teach a top surface comprising a spot face raised from an underlying planar surface of the end effector body.
However, Yawaza et al. teach a top surface (7, Fig. 1) comprises a spot face (7) raised from an underlying planar surface (5b) of the end effector body (14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use top surface comprising a spot face in the end effector of Hiester et al./Schrameyer as taught by Yawaza et al. in order to protect the wafer from scratches.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiester et al./Schrameyer as applied to claim 1 above, and further in view of Sanemasa et al. 2009/0236786.
In Re Claims 17 and 18, Hiester et al./Schrameyer teach the end effector of Claim 1 as discussed above.
Hiester et al./Schrameyer do not teach do not teach the circular securing member comprising a coil spring.
However, Sanemasa et al. teach the circular securing member comprising a coil spring (17, Fig. 4); and 														wherein the circular securing member comprises a conical coil spring (17).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a circular securing member comprising a coil spring in the end effector of Hiester et al./Schrameyer as taught by Sanemasa et al. in order to secure the contact head.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hiester et al. 2017/0040205 and in view of Schrameyer 2014/0306474.
In Re Claim 19, Hiester et al. teach a contact pad adapted to be secured to an end effector body of an end effector, comprising:										a contact pad head (508) having a contact surface (surface of 508, Fig. 5) configured to contact a substrate (612);												a shaft (516) coupled to the contact pad head, the shaft including a shaft indent (indent shown in 512 filled by 404, Fig. 5) formed between an underside of the contact pad head and a shaft end; (See Fig. 5) 
Hiester et al. do not teach a circular securing member received around the shaft and seated in the shaft indent and configured to secure the contact pad to the end effector body.
However, Schrameyer teaches a circular securing member (32, Fig. 9) received around the shaft (37) and seated in the shaft indent (36) and configured to secure the contact pad to the end effector body (12); 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a circular securing member to the contact pad of Hiester et al. as taught by Schrameyer in order to retain the contact pad on the body through the thermal cycle.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hiester et al. 2017/0040205 and in view of Schrameyer 2014/0306474.
In Re Claim 20, Hiester et al. teach a method of maintaining an end effector adapted to transport a substrate in electronic device manufacturing comprising:					providing an end effector body (400) of the end effector having a top surface (top of 400) and a bottom surface (bottom of 400), a recess (see recess of Fig. 5) extending into the end effector body from the bottom surface, and an aperture (404) extending between the top surface and the recess; 			providing a contact pad (504) having a contact pad head (508) with a contact surface (surface of 508) configured to contact and support the substrate (612), and a shaft (516) coupled to the contact pad 
Hiester et al. do not teach providing a circular securing member; inserting the shaft through the aperture and into the recess; and securing the circular securing member around the shaft and seated in the shaft indent to secure the contact pad to the end effector body. 
However, Schrameyer teaches providing a circular securing member (32, Fig. 9); inserting the shaft (37) through the aperture (30) and into the recess (46); and securing the circular securing member around the shaft and seated in the shaft (36) indent to secure the contact pad to the end effector body. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add providing a securing member to the method of Hiester et al. as taught by Schrameyer in order to retain the contact pad on the body through the thermal cycle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 												Bosboom et al., Thanu et al. and Tsuji et al. teach end effectors with contact pads.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652